Fourth Court of Appeals
                                         San Antonio, Texas

                                                 June 14, 2022

                                             No. 04-22-00341-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice (Not participating)
                 Liza A. Rodriguez, Justice

       On June 7, 2022, the trial court held a hearing resulting in the oral rendition of an order
and a subsequent draft order titled “Progress Report Order” (the “June 7 order”).

       We ORDER the Department to file, no later than June 24, 2022: (1) the trial court’s
signed written order, and (2) the transcript of the June 7, 2022 hearing.

        On June 9, 2022, the Department filed a petition for writ of mandamus complaining of
the June 7 order. The Department also filed a motion for temporary emergency relief asking this
court to stay: the June 7 order, “any new or revised orders to the same effect,” and any
proceedings that would have coercive or punitive effect, including sanctions. On June 13, 2022,
real party in interest Ad Litem filed a response to the Department’s mandamus petition and a
response to the Department’s motion for emergency relief.

        After considering the Department’s mandamus petition, motion for emergency relief, and
Ad Litem’s responses, this court believes a serious question concerning the mandamus relief
sought requires further consideration. See TEX. R. APP. P. 52.8(b). Respondent and real parties
in interest may file a response to the petition in this court no later than June 29, 2022. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.


We GRANT IN PART the motion for temporary emergency relief as follows:


1
  This proceeding arises out of Cause No. 2021-PA-00518, styled In the Interest of M.T.M.S., a Child, pending in the
131st Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez presiding over the order at
issue.
    1.     The following decretal paragraphs in the trial court’s June 7 order are
STAYED pending further order of this court:

       3.1. IT IS ORDERED that the child be placed on electronic monitoring
       through an ankle monitor for 60-Days from the day she is released from
       detention, for GPS tracking through Recovery Monitoring Services.

       3.2. IT IS ORDERED that the cost for the ankle monitor is assessed
       against the Texas Department of Family and Protective Services. The
       Department is further tasked with preparing any paperwork or contracts
       that need to be negotiated to have the monitor to be attached to the child
       upon release from detention.

       3.3. IT IS ORDERED that the Department do everything they can to have
       the child removed from the detention center.

        2.    Any contempt proceedings, sanctions, or any enforcement of decretal
paragraphs 3.1., 3.2., or 3.3. in the June 7 order are STAYED pending further order of
this court.


It is so ORDERED on June 14, 2022.

                                                                PER CURIAM




 ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court